        Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 1 of 23




                       AFFIDAVIT IN SUPPORT OF APPLICATION

       I, Special Agent Thomas J. Zukauskas, being duly sworn, depose and state that:

                                        INTRODUCTION

       1.   I am a “federal law enforcement officer” within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal

laws and duly authorized by the Attorney General to request an arrest warrant and search

warrant. I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been

since May 2006. I am currently assigned to the FBI Boston Violent Crimes Task Force (VCTF),

which is comprised of personnel of the FBI, Massachusetts State Police, and the Boston,

Braintree, Malden, Saugus, Somerville and Dedham Police Departments. As a Special Agent

with the VCTF, I have repeatedly responded to incidents involving violent encounters. I have

also received specialized training regarding investigative techniques, evidence collection, and

evidence preservation. My responsibilities include the investigation of possible violations of

federal law, including investigation of violent crimes to include armed robberies. During my

career, my investigations have included the use of various surveillance techniques and the

execution of various search, seizure, and arrest warrants.

                                  PURPOSE OF AFFIDAVIT

       2.      I am aware that Title 18, United States Code, Section 1951(a) makes it a crime to

obstruct, delay, or affect commerce by forcefully taking or obtaining property by way of physical

violence. I am further aware that Title 18, United States Code, Section 924(c) makes it a crime

to use or carry a firearm during and in relation to a crime of violence.




                                                  1
        Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 2 of 23


       3.      Having so said, I make this affidavit in support of a criminal complaint charging

TYKEI HALLMAN (“HALLMAN”), DOB XX/XX/1994, with the November 5, 2019 robbery

of the Five Corners Market in Quincy Massachusetts Although I believe probable cause exists to

believe that Hallman committed all of the robberies described in paragraphs a-o below, at this

time I am only seeking a criminal complaint to charge the November 5, 2019 robbery of the Five

Corners Market in Quincy, Massachusetts, in violation of Title 18, United States Code, Section

1951(a) and Title 18, United States Code, Section 924(c). Furthermore, I make this affidavit in

support of an application for a search warrant for 244 Garfield Avenue, Hyde Park, MA, further

described in ATTACHMENT A, the primary residence of HALLMAN, for the items further

described in ATTACHMENT B.


       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

HALLMAN has violated 18 U.S.C. §§ 1951(a), affecting commerce by robbery, and 924(c),

using and carrying a firearm during and in relation to a crime of violence. There is also probable

cause to believe that the items described in ATTACHMENT B are located within 244 Garfield

Avenue, Hyde Park, MA and constitute evidence of these crimes.

       5.      The facts stated herein are based on my own personal knowledge, as well as

information provided to me by witnesses and other law enforcement involved in the

investigation. In submitting this affidavit, however, I have not included each and every fact

known to me about this investigation, but only the facts which I believe are sufficient to establish

the requisite probable cause.

                                      PROBABLE CAUSE

       6.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, officers, and witnesses. This affidavit is

intended to show that there is probable cause for the requested warrants and does not set forth all

                                                  2
        Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 3 of 23


of my knowledge about this matter.

                                          Investigation

       7.      The VCTF and local police departments are conducting a criminal investigation in

connection with possible violations of, among other statutes, Title 18 U.S.C. § 1951(a)

[Interference with Commerce by Robbery] and Title 18 U.S.C. § 924(c) [Use of Firearm during

Commission of Crime of Violence]. Between May 2019 to November 2019, fifteen commercial

armed robberies occurred at establishments around the Boston-metro area. The robbery Suspect

(Suspect) in each instance appears to be the same person. Investigators believe the Suspect to be

the same person based on a consistent appearance based on both video surveillance and witness

statements. The Suspect has been described as a male and appears to have work a dark hooded

outer-garment and a mask/bandana and carried a black and silver handgun. The Suspect in these

robberies has the same build, and in each instance he issued a verbal demand for money.

                                         The Robberies

                             Fairmont Food Market, Hyde Park, MA 05/24/2019

                   a. On May 24, 2019, at approximately 10:20 p.m., the Suspect, wearing a

                      black mask and dressed in a black hooded sweatshirt, grey gloves with

                      black palms, black pants, red/black sneakers, entered Fairmont Food Mart,

                      674 Truman Parkway, Hyde Park, MA. Upon entering the store, the

                      Suspect brandished a black and silver handgun. 1 The Suspect then

                      approached the cashier and verbally demanded money. The Suspect

                      received approximately $300-$400 from the cash register.




1
  All references to a “handgun” in this affidavit are to an item that appears to be, based on my
review of the pertinent surveillance footage, to be a handgun. However, this apparent gun has
not been recovered or seized, and I have not personally inspected it.
                                                 3
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 4 of 23


                Fairmont Food Market, Hyde Park, MA 07/12/2019


       b. On July 12, 2019, at approximately 9:30 p.m., the Suspect, wearing a black

          mask and dressed in a black hooded sweatshirt, mask, grey gloves with a

          black palm, black pants, red/black sneakers, entered Fairmont Food Mart,

          674 Truman Parkway, Hyde Park, MA. Upon entering the store, the

          Suspect brandished a black and silver handgun.         The Suspect then

          approached the cashier and verbally demanded money. The Suspect

          received approximately $1000 from the cash register via the attendant. A

          victim cashier present at the May 24, 2019 armed robbery stated the Suspect

          on May 24, 2019 was the same suspect during the July 12, 2019 armed

          robbery.


                     Five Corners Market, Quincy, MA 08/17/2019

       c. On August 17, 2019, at approximately 7:58 p.m., the Suspect, wearing a

          black mask and dressed in a black hooded sweatshirt, mask, grey gloves

          with a black palm, black pants, black/red sneakers, entered Five Corners

          Market, 161 Newbury Ave., Quincy, MA. A white logo can be seen on the

          left leg of the Suspect’s black pants. Upon entering the store, the Suspect

          brandished a black and silver handgun. The Suspect then approached the

          cashier and verbally demanded money and cigarettes. The Suspect received

          approximately $2700 from the cash register and approximately 22 packs of

          Newport cigarettes from the store.


                      Milton Food Mart, Milton, MA 08/17/2019




                                   4
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 5 of 23


       d. On August 17, 2019, at approximately 9:05 p.m., the Suspect, wearing a

            black mask and dressed in a black hooded sweatshirt, mask, grey gloves

            with a black palm, black pants, black/red sneakers, entered Milton Food

            Mart, 133 Brook Road, Milton, MA. A white logo can be seen on the left

            leg of the Suspect’s black pants. Upon entering the store, the Suspect

            brandished a black and silver handgun. The Suspect then approached the

            cashier and verbally demanded money. The Suspect received approximately

            $2,426 from the cash register and approximately $6 from the victim

            attendant’s wallet.


                 Mullaney’s Variety Package, Quincy, MA 08/18/2019

       e.     On August 18, 2019, at approximately 9:55 p.m., the Suspect, wearing a

            mask and dressed in a black hooded sweatshirt, mask, black pants, grey

            gloves, entered Mullaney’s Variety Package, 203 West Squantum St.,

            Quincy, MA. Upon entering the store, the Suspect brandished a black and

            silver handgun. The Suspect then approached the cashier and verbally

            demanded money. The Suspect received approximately $200 from the cash

            register via the attendant.


                        MVP Liquors, Roslindale, MA 08/19/2019

       f. On August 19, 2019, at approximately 8:50 p.m., the Suspect, wearing a

            mask and dressed in a black hooded sweatshirt, mask, black pants, and grey

            gloves with a black palm entered MVP Liquors, 4339 Washington Street,

            Boston, MA. Upon entering the store, the Suspect brandished a black and

            silver handgun. The Suspect then approached the cashier and verbally



                                          5
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 6 of 23


          demanded money. The Suspect received an unknown amount of cash from

          the cash register via the attendant.


                      Terri’s Market, Dedham, MA 08/19/2019

       g. On August 19, 2019, at approximately 10:05 p.m., the Suspect, wearing a

          mask and dressed in a black hooded sweatshirt, black pants, grey gloves

          with a black palm, red/black sneakers entered Terri’s Market, 12 Louise

          Road, Dedham, MA. Upon entering the store, the Suspect brandished a

          silver handgun. A white logo can be seen on the left leg of the Suspect’s

          black pants. The Suspect then approached the cashier and verbally

          demanded money. The Suspect received approximately $1000 from the

          cash register.

                     PIT Stop Store, Hyde Park, MA 08/23/2019

       h. On August 23, 2019, at approximately 10:30 p.m., the Suspect, wearing a

          mask and dressed in a black hooded sweatshirt, black pants, grey gloves

          with a black palm, and red/black sneakers entered PIT Stop, 695 Truman

          Parkway, Hyde Park, MA. A white logo can be seen on the left leg of the

          Suspect’s black pants. Upon entering the store, the Suspect brandished a

          black and silver handgun. The Suspect then approached the cashier and

          verbally demanded money. The Suspect received approximately $400 from

          the cash register.


                     Milton Food Mart, Milton, MA 08/26/2019

       i. On August 26, 2019, at approximately 8:30 p.m., the Suspect, wearing a

          black mask and dressed in a black hooded sweatshirt, grey gloves with a

          black palm, black pants, black/red sneakers, entered Milton Food Mart, 133

                                     6
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 7 of 23


            Brook Road, Milton, MA. A white logo can be seen on the left leg of the

            Suspect’s black pants. Upon entering the store, the Suspect brandished a

            black and silver handgun. The Suspect then approached the cashier and

            verbally demanded money. The Suspect received approximately $1,500

            from the cash register. A witness inside the store during the robbery, in

            part, stated he viewed a tattoo with cursive writing on the Suspect’s inner

            right wrist. Specifically, cursive lettering with a larger letter following by

            smaller letters.


                               Everest Market, Quincy, MA 09/21/2019

       j.     On September 21, 2019, at approximately 8:30 p.m., the Suspect, wearing

            a black mask and dressed in a black and grey hooded sweatshirt, grey gloves

            with a black palm, grey pants, black sneakers, entered Everest Market, 121

            Standish Ave., Quincy, MA.         Upon entering the store, the Suspect

            brandished a black and silver handgun. The Suspect then approached the

            cashier and verbally demanded money. The Suspect received approximately

            $1,200 from the cash register.

                  Sam’s Variety Store, Quincy, MA 10/17/2019

       k.     On October 17, 2019, at approximately 6:15 p.m., the Suspect, wearing

            a black mask and dressed in a black and hooded sweatshirt, gloves, black

            pants, black sneakers, entered Sam’s Variety, 125 Billings Road, Quincy,

            MA. Upon entering the store, the Suspect brandished a black and silver

            handgun. The Suspect then approached the cashier and verbally

            demanded money. The Suspect received approximately $2,000 from the

            cash register via the attendant.

                                        7
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 8 of 23


                     Five Corners Market, Quincy, MA 11/05/2019

       l. On November 5, 2019, at approximately 11:35 a.m., the Suspect, wearing a

            black mask and dressed in a black hooded sweatshirt, grey gloves with a

            black palm, black pants, black sneakers, entered Five Corners Market, 161

            Newbury Ave., Quincy, MA.         Upon entering the store, the Suspect

            brandished a black and silver handgun. The Suspect then approached the

            cashier and verbally demanded money. The Suspect received approximately

            $2500 from the cash register via the attendant; including a GPS cash-pack

            tracker provided by the attendant. A victim cashier present at the August

            17, 2019 armed robbery stated the Suspect on November 5, 2019 was the

            same suspect during the August 17, 2019 armed robbery.


                          Minit Mart, Woburn, MA 11/05/2019

       m. On November 5, 2019, at approximately 2 p.m., the Suspect, wearing a

            black mask and dressed in a black hooded sweatshirt, grey gloves with a

            black palm, black pants, black sneakers, entered Minute Mart, 7 Prospect

            Street, Woburn, MA. Upon entering the store, the Suspect brandished a

            black and silver handgun. The Suspect then approached the cashier and

            verbally demanded money. The Suspect received approximately $200

            from the cash register.

                  Sam’s Variety Store, Quincy, MA 11/22/2019

       n.   On November 22, 2019, at approximately 7:30 p.m., the Suspect, wearing

            a black mask and dressed in a dark colored sweatshirt, gloves, black pants,

            black sneakers, entered Sam’s Variety, 125 Billings Road, Quincy, MA.

            Upon entering the store, the Suspect brandished a black and silver

                                      8
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 9 of 23


            handgun. The Suspect then approached the cashier and verbally

            demanded money. The Suspect received approximately $2,000 from the

            cash register via the cashier.




                  Mullaney’s Variety Package, Quincy, MA 11/22/2019

         o. On November 22, 2019, at approximately 7:55 p.m., the Suspect, wearing

            a mask and dressed in a black hooded sweatshirt, mask, black pants, grey

            gloves with a black palm, entered Mullaney’s Variety Package, 203 West

            Squantum St., Quincy, MA. Upon entering the store, the Suspect

            brandished a black and silver handgun. The Suspect then approached two

            cashiers, a cashier in the market side and a cashier on the liquor store side,

            and verbally demanded money. The Suspect received approximately $300

            from cashier on the liquor store side.


                              GPS Cash-Pack Tracker

  8. On September 27, 2019, the Quincy Police Department (QPD) provided the Five

     Corner’s Market, 161 Newbury Ave., Quincy, MA a GPS cash-pack tracker

     received from the VCTF. VCTF provided the QPD the GPS cash-pack tracker

     based in part the number of armed robberies committed by the Suspect in Quincy

     during the course of the investigation. Five Corner’s Market maintained the GPS

     cash-pack tracker in their cash register located within the store.

  9. During the November 5, 2019 armed robbery at Five Corner’s Market, an attendant

     provided the robber with the cash pack. At approximately 11:38 a.m., the VCTF

     began to receive notification that the GPS cash-pack tracker was mobile. The GPS


                                       9
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 10 of 23


     cash-pack tracker moved northbound on Newbury Ave, Quincy, MA, left onto

     Billings St., right onto Quincy Shore Drive [east], u-turn on Quincy Shore Drive at

     Bay State Road [west], over the Neponset Ave. Bridge into Dorchester, onto Rt. 93

     North on-ramp and continued on Rt. 93 North. At approximately 11:45 a.m., the

     GPS cash-pack tracker provided its last signal in the vicinity of Rt. 93 North at the

     Savin Hill Avenue overpass.


  10. Later that same day, the VCTF conducted a cursory search in the vicinity of Rt. 93

     North at the Savin Hill Avenue overpass and recovered pieces believed to be of the

     GPS tracker maintained in the cash-pack. The recovered pieces were secured and

     entered into FBI evidence.


                            Video Surveillance Review

  11. On November 5, 2019, video surveillance review from the Five Corner’s Market

     (161 Newbury Ave, Quincy) revealed a grey four-door sedan pass the store

     southbound on Newbury Ave at approximately 11:15 a.m. and again northbound

     on Newbury Ave. at 11:27 a.m. Furthermore, video surveillance review from

     Lucky’s Wine and Liquors, 66 Newbury Ave, revealed a grey four-door sedan pass

     the store at approximately 11:38 a.m. that same day. Furthermore, home video

     surveillance footage maintained at 47 Billings St. (which is a short distance from

     161 Newbury Ave), revealed a grey four door sedan pass the residence at

     approximately 11:40 a.m. that same day. Furthermore, video surveillance footage

     from that same day maintained at 185 Quincy Shore Drive, a commercial apartment

     building a short distance from 161 Newbury Ave, revealed a grey four-door sedan

     eastbound on Quincy Shore Drive towards Bay State Rd. and a few seconds later

     westbound on Quincy Shore Drive towards Neponset Ave. Bridge.

                                      10
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 11 of 23


  12. Based on training and experience, in addition to visual comparisons of the vehicles,

     I believe the grey four-door sedan (the SUBJECT VEHICLE) viewed in video

     surveillance footage maintained at 161 Newbury Ave., 66 Newbury Ave., 47

     Billings St., and 185 Quincy Shore Drive, to be the same vehicle. Furthermore,

     based on the SUBJECT VEHICLE’s movement at the noted approximate times on

     November 5, 2019 compared against the cash tracker GPS coordinates, I believe

     that the cash tracker was located in the SUBJECT VEHICLE.


  13. Video surveillance review from the Five Corner’s Market of the SUBJECT

     VEHICLE revealed a partial Massachusetts (MA) registration. After local queries

     on the SUBJECT VEHICLE registration, it was determined to be a MA registration

     of 2MG242, a 2014 gray Honda Civic. MA 2MG242 is registered to MARIA

     ROSA DAMAS, DOB xx/xx/1958, residing at in Arlington, MA. Local records

     checks reveal that ASHLEY CRUZ, DOB xx/xx/1996, who resides at that same

     address in Arlington, MA is also a driver of SUBJECT VEHICLE.


                                Physical Surveillance

  14. On November 6, 2019, the VCTF conducted a surveillance in the vicinity of a 919

     Eastern Ave., Malden, MA, a known workplace location of CRUZ. The

     SUBJECT VEHICLE (i.e., the vehicle bearing MA 2MG242) was located in the

     vicinity of 919 Eastern Ave., Malden, MA. At approximately 2 p.m., an

     Unidentified Female (UF), entered and drove the SUBJECT VEHICLE from the

     vicinity of 919 Eastern Ave., Malden, to the vicinity of 387 Lafayette St., Salem,

     MA. At approximately 3:15 p.m., The UF exited the vehicle and walked in the

     direction of Salem State College. At approximately 8:15 p.m., UF left from the

     direction of Salem State College, entered the SUBJECT VEHICLE, and drove

                                       11
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 12 of 23


     south towards Boston. At approximately 9:00 p.m., SUBJECT VEHICLE

     stopped in the vicinity of Garfield Avenue and Woodglen Road, Hyde Park, MA.

     An Unidentified Male (UM) approached the SUBJECT VEHICLE from the

     vicinity of the southeast corner of Woodglen Rd. and Garfield Ave and entered

     the driver side of the SUBJECT VEHICLE after the UF exited the SUBJECT

     VEHICLE and entered the passenger side door. The UM drove the SUBJECT

     VEHICLE to the vicinity of Legacy Place, Dedham, MA and parked on the first

     floor of a local parking garage. At approximately 9:15 p.m. the UM and UF were

     observed on foot entering and exiting the Sweetgreen restaurant at Legacy Place.

     Soon after, UM and UF returned to the SUBJECT vehicle; UF entered driver side

     and UM entered passenger side. UM was described as a black male, tall, thin,

     wearing a dark colored hoodie, dark colored pants, and dark colored sneakers. At

     approximately 9:50 p.m., Dedham Police conducted a car stop in the vicinity of

     Sprague Street and Hillsdale Street, Dedham, of the SUBJECT VEHICLE.

     During the car stop, the UF provided a Massachusetts Driver’s License (DL) to

     Dedham Police which identified her as ASHLEY CRUZ, DOB xx/xx/1996. The

     UM verbally identified himself as BRANDON DAVIS and provided the DOB of

     xx/xx/1997. UM further stated he did not have a Massachusetts DL, only a Texas

     DL.


  15. Records checks were negative for a “BRANDON DAVIS” and UM’s provided

     DOB in both Texas and Massachusetts.


  16. BERNACHI DISMOND, DOB xx/xx/1997 [same DOB as one provided by UM

     to Dedham Police], resides at 244 Garfield Ave., Hyde Park, which is very close

     to the location where the UM entered the SUBJECT VEHICLE at Garfield

                                     12
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 13 of 23


     Avenue and Woodglen Road, Hyde Park on November 6, 2019.        The Dedham

     Police Officer who conducted the stop of the SUBJECT VEHICLE examined a

     Texas DL photo of DISMOND and identified him as the passenger of this vehicle

     (i.e., the male who identified himself as “BRANDON DAVIS”).


  17. On November 8, 2019, Boston Police Department (BPD) installed a pole camera

     in the vicinity of Woodglen Road and Garfield Ave. The pole camera faced the

     direction of 244 Garfield Ave.


  18. On November 6, 10, 13, 15, 19, and 22, 2019 the VCTF and other local police

     departments including BPD and QPD conducted a physical surveillance in the

     vicinity of 244 Garfield Avenue. During physical surveillances of 244 Garfield

     Avenue, DISMOND was observed entering and exiting 244 Garfield Avenue with

     another Unidentified Male (UM2), described as black, approximately 6’5”, and

     thin. UM2 was taller and skinner than DISMOND. DISMOND and UM2 were

     often observed together getting into and out of vehicles. DISMOND and UM2

     were also observed individually using telephones. Via the pole camera, UM2 was

     observed wearing black and red sneakers consistent with sneakers worn during

     multiple armed robberies described in paragraph 7(a-o.) BPD identified UM2 as

     DISMOND’s brother TYKEI HALLMAN, DOB xx/xx/1994.


  19. I believe, based on my review of video/photos of HALLMAN and my review of

     surveillance footage of the robberies discussed above, that HALLMAN

     committed these robberies. HALLMAN closely resembles the perpetrator who

     appears in the surveillance footage.


                           Target Mobile Phones

                                      13
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 14 of 23


  20. The following is a summary of how each of the Target Mobile Phones was

     identified and why it is believed to be associated with the corresponding Suspects:

         a. Records provided by CRUZ’s employer listed CRUZ’s telephone number

            as 781-971-6863 (x6863); the carrier of which is T-Mobile. On November

            25, 2019, T Mobile provided records to include historical call data for

            telephone number x6863. Call data analysis for x6863 on November 5,

            2019 (when the SUBJECT VEHICLE was used in an armed robbery) and

            on November 6, 2019 (in or around the time CRUZ picked up

            DISMOND) revealed x6863 in contact with 617-291-0670 (“Target

            Device 2.”) Further records checks of Target Device 2 yielded

            DISMOND’s Snapchat account with username bernachi_dism19.

         b. On September 10, 2019, BPD arrested HALLMAN in the vicinity of 244

            Garfield Avenue on default warrants out of Fitchburg District Court to

            include charges of resisting arrest and providing false ID. During

            booking, HALLMAN provided his telephone number as “617-784-9050”

            (Target Device 1) and an address of 244 Garfield Avenue, Hyde Park,

            MA. In addition at the time of arrest, BPD described HALLMAN as

            being approximately 6’6” tall and took photos of HALLMAN’s tattoos to

            include a tattoo on the inside of HALLMAN’s right forearm/wrist

            described as “LongLiveDiamond.” Records checks reveal that the Target

            Device 1 is registered to address 244 Garfield Avenue, Hyde Park, MA

            and historical user Tykei D Hallman.

         c. On November 21, 2019 at approximately 2 p.m., the VCTF observed a

            food delivery from Cappy’s Pizzeria, located at 672 Truman Parkway,


                                     14
       Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 15 of 23


                      Hyde Park, MA, to 244 Garfield Avenue. An individual believed to be

                      HALLMAN accepted delivery at 244 Garfield Avenue. Follow on

                      investigation with Cappy’s Pizzeria revealed the food order had been

                      placed from Target Device 1. Further investigation revealed that Target

                      Device 1 was used numerous times over the previous two years for

                      delivery orders to 244 Garfield Avenue.

           Specific Cell Tower and Call Record Analysis of Target Device 1

   21. On November 29, 2019, search warrants were obtained to compel AT&T to provide

historical records containing cell site location information (“CSLI”) for Target Device 1 and

Target Device 2. Call detail records for voice calls/text messages/data sessions were provided for

the time frame of May 1, 2019 to November 30, 2019. The call detail records include the cellular

tower and sector used by the cellular devices to complete the specified transactions.

Additionally, Historical Precision Location Information records, otherwise known as AT&T

NELOS records, were also requested. NELOS (Network Event Location System) records contain

estimated locations of a cellular device based on a variety of signaling measurements and are

retained by AT&T for the purpose of troubleshooting the network.

   22. Upon receipt of the requested records, investigators learned Target Device 2 was

inactive until November 4, 2019, while Target Device 1 was active throughout the vast majority

of the requested time frame. The records were analyzed to determine if either or both phones

were in the vicinity of fifteen robberies which occurred in the Greater-Boston area. The

following is a summary of the analysis:

                   a. Robbery 1 – 5/24/2019 @ 10:20 PM, Fairmont Food Market, 674
                      Truman Parkway, Boston, MA:
                          i. Target Device 1 reported Historical Precision Location
                             Information points, also known as AT&T NELOS points, in close
                             proximity to the crime scene at 10:17 PM and 10:35 PM.
                         ii. Target Device 2 was not active yet.

                                                15
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 16 of 23


        b. Robbery 2 – 7/12/2019 @ 9:39 PM, Fairmont Food Market, 674
           Truman Parkway, Boston, MA:
               i. Target Device 1 reported NELOS points in close proximity to the
                   crime scene at 9:32 PM and 9:45 PM.
              ii. Target Device 2 was not active yet.
        c. Robbery 3 – 8/17/2019 @ 7:58 PM, Five Corners Market, 161
           Newbury Avenue, Quincy, MA:
               i. Target Device 1 reported a NELOS point in close proximity to the
                   crime at 7:54 PM.
              ii. Target Device 2 was not active yet.
        d. Robbery 4 – 8/17/2019 @ 9:05 PM, Milton Food Mart, 133 Brook
           Road, Milton, MA:
               i. Target Device 1 received an incoming call via a cell tower and
                   sector providing coverage to the immediate area surrounding the
                   crime scene at 8:49 PM. It also reported a NELOS point in even
                   closer proximity to the crime at 8:59 PM.
              ii. Target Device 2 was not active yet.
        e. Robbery 5 – 8/18/2019 @ 9:55 PM, Mullaney's Market, 203 W.
           Squantum St., Quincy, MA:
               i. Target Device 1 reported a NELOS point in close proximity to the
                   crime at 8:51 PM.
              ii. Target Device 2 was not active yet.
        f. Robbery 6 – 8/19/2019 @ 9:05 PM, MVP Liquors, 4339 Washington
           Street, Boston, MA:
               i. Target Device 1 reported NELOS points in an area just north of the
                   crime scene at 9:00 PM and 9:26 PM. The estimated driving
                   distance between the NELOS points to the crime scene is
                   approximately 2 miles.
              ii. Target Device 2 was not active yet.
        g. Robbery 7 – 8/19/2019 @ 10:05 PM, Terri's Market, 12 Louise Road,
           Dedham, MA:
               i. Target Device 1 reported NELOS points in close proximity to the
                   crime scene at 10:06 PM and 10:09 PM.
              ii. Target Device 2 was not active yet.
        h. Robbery 8 – 8/23/2019 @ 10:32 PM, Pit Stop, 695 Truman Parkway,
           Hyde Park, MA:
               i. Target Device 1 reported a NELOS point in close proximity to the
                   crime scene at 10:32 PM.
              ii. Target Device 2 was not active yet.
        i. Robbery 9 – 8/26/2019 @ 8:30 PM, Milton Food Mart, 133 Brook
           Road, Milton, MA:
               i. Target Device 1 received five incoming calls via a cell tower and
                   sector providing coverage to the immediate area surrounding the
                   crime scene between 8:24 PM to 8:35 PM.
              ii. Target Device 2 was not active yet.

                                   16
       Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 17 of 23


                  j. Robbery 10 – 9/21/2019 @ 8:30 PM, Everest Market, 121 Standish
                     Ave. Quincy, MA:
                         i. Target Device 1 was not active during the immediate time before
                            or after the crime.
                        ii. Target Device 2 was not active yet.
                  k. Robbery 11 – 10/17/2019 @ 6:14 PM, Sam's Variety, 125 Billings
                     Road, Quincy, MA:
                         i. Target Device 1 received four incoming text messages via a cell
                            tower and sector providing coverage to the immediate area
                            surrounding the crime scene during the 5:10 PM minute. There
                            was no additional location information following the text messages
                            until 6:51 PM when the device was in Boston.
                        ii. Target Device 2 was not active yet.
                  l. Robbery 12 – 11/5/2019 @ 11:35 AM, Five Corners Market, 161
                     Newbury Avenue, Quincy, MA:
                         i. Target Device 1 was not active during the immediate time before
                            or after the crime.
                        ii. Target Device 2 was not active during the immediate time before
                            or after the crime.
                  m. Robbery 13 – 11/5/2019 @ 2:00 PM, Mini Mart, 7 Prospect Street,
                     Woburn, MA:
                         i. Target Device 1 concluded an incoming call via a cell tower and
                            sector providing coverage to the crime scene at 1:44 PM.
                        ii. Target Device 2 exchanged three text messages via a cell tower
                            and sector providing coverage to the crime scene between 1:58 PM
                            to 2:01 PM.
                  n. Robbery 14 – 11/22/2019 @ 7:30 PM, Sam's Variety, 125 Billings
                     Road, Quincy, MA:
                         i. Target Device 1 was not active during the immediate time before
                            or after the crime.
                        ii. Target Device 2 was located in Dallas, Texas.
                  o. Robbery 15 – 11/22/2019 @ 7:55 PM, Mullaney's Market, 203 W.
                     Squantum St., Quincy, MA:
                         i. Target Device 1 received an incoming call via a cell tower and
                            sector providing coverage to the area just southwest of the crime
                            scene at 8:03 PM.
                        ii. Target Device 2 was located in Dallas, Texas

                                       GPS/Ping Data

       23.    Additionally, on November 29, 2019, search warrants were obtained to compel

AT&T to provide GPS/Ping data for Target Device 1 and Target Device 2. In part, the following

GPS/Ping data was revealed for Target Device 1:

                                             17
       Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 18 of 23


                   a. On December 2, 2019, Target Device 1 was located in the vicinity of Twin

                      River Casino, Lincoln, R.I.

                           i. Video surveillance received from Twin River Casino from

                              November XX, 2019 revealed an individual believed to be

                              HALLMAN engaging in betting on the casino floor.

                   b. On December 9-10, 2019, Target Device 1 was located in the vicinity of

                      Encore Boston Harbor Casino, Everett, MA.

                           i. On December 9, 2019 at approximately 3 p.m., the VCTF observed

                              HALLMAN engaging in betting on the casino floor. HALLMAN

                              was described as tall, thin male, wearing a dark colored winter hat,

                              winter coat with fur lining on the hood, blue jeans, and black

                              sneakers.

                          ii. On December 9, 2019, Encore Boston Harbor Casino provided the

                              VCTF gambling records for “MR. TYKEI HALLMAN” as a result

                              of a casino card in HALLMAN’s name used at the casino between

                              July 22, 2019 through October 8, 2019. Preliminary review of

                              casino records reveal that an approximate buy-in total of $4,500 by

                              HALLMAN between July 22, 2019 through October 8, 2019.

                                           Conclusion

       24.     Based on the foregoing, I believe there is probable cause to believe TYKEI

HALLMAN, DOB XX/XX/1994, on November 5, 2019,, in the District of Massachusetts, did

obstruct, delay, and affect commerce and the movement of articles and commodities in

commerce by robbery of the Five Corners Market in Quincy, Massachusetts, in violation of 18

U.S.C. § 1951(a), and did use and carry a firearm during and in relation to said crime of


                                                18
        Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 19 of 23


violence, and possess a firearm in furtherance of said crimes of violence, in violation of 18

U.S.C. § 924(c).

       25.     In addition based on the foregoing, I believe there is probable cause to believe

that items described in ATTACHMENT B are located within 244 Garfield Avenue, Hyde Park,

MA and constitute evidence of these crimes described in paragraph 8 sections a-o. Given the

foregoing evidence establishing HALLMAN’s role with these robberies, there is probable cause

to believe HALLMAN possesses the firearm and other items used or worn in the robberies, as set

for in ATTACHMENT B. 2 Given the evidence tying HALLMAN 244 Garfield Avenue –

including but not limited to the recent observations made via physical surveillance and via pole

camera and to HALLMAN’s providing 244 Garfield Avenue as an address to BPD during his

September 10, 2019 arrest – there is probable cause to believe that the items set forth in

ATTACHMENT B are located inside 244 Garfield Avenue, Hyde Park, MA, as described in

ATTACHMENT A.

       26.     I, Thomas J. Zukauskas, having signed this Affidavit under oath as to all

assertions and allegations contained herein, state that its contents are true and correct to the best

of my knowledge, information and belief.



                                 AUTHORIZATION REQUEST


       27.     I further request that the Court order that all papers in support of these

applications, including the affidavit and the search warrants, be sealed until further order of the



2
  I know, based on my training and experience, that individuals who own or possess firearms
usually keep these firearms for lengthy or indefinite periods of time, and that individuals who
possess firearms frequently keep those firearms in their residences and/or on their persons, both
for protection and for ease of access. I further know that individuals usually keep clothing and
accessories (such as gloves) in their residences, and do so for lengthy or indefinite periods of
time.
                                                  19
        Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 20 of 23


Court, except that the government may produce them in criminal discovery and provide the

precise location data search warrant to the electronic service providers. These documents discuss

an ongoing criminal investigation that is neither public nor known to all of the targets of the

investigation. Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize that investigation.


                                                      Thomas J. Zukauskas, Special Agent
                                                      Federal Bureau of Investigation

Sworn before me this 12TH day of December 2019.


______________________________
HONORABLE DONALD L. CABELL
CHIEF UNITED STATES MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS




                                                 20
       Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 21 of 23




                                    ATTACHMENT A

                              LOCATION TO BE SEARCHED

The location to be searched is 244 Garfield Avenue, Hyde Park, MA. This said unit is a two
floor single family residence located in a brick row of attached residences. 244 Garfield Avenue
has a white awning above the front door with the number “244” in black numbers affixed to the
awning.

                            244 Garfield Avenue, Hyde Park, MA




                                               21
       Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 22 of 23




                                   ATTACHMENT B

                                ITEMS TO BE SEIZED

Evidence of violations of Title 18 U.S.C. § 1951(a) [Interference with Commerce by Robbery]
and/or Title 18 U.S.C. § 924(c) [Use of Firearm during Commission of Crime of Violence],
including:
            1. Any firearm, firearm part, and/or firearm feeding device
                                             22
Case 1:19-mj-01452-DLC Document 4-1 Filed 12/12/19 Page 23 of 23


  2. Ammunition
  3. Cell phones
  4. Dark-colored hooded sweatshirt
  5. Gloves
  6. Mask
  7. Sweatpants
  8. Black sneakers with red trim
  9. Black sneakers
  10. GPS cash-pack tracker or any portion thereof
  11. Records relating to the use or ownership of any firearm or ammunition
  12. Records relating to the use or ownership of the phone associated with 617-291-
      0670 and/or 617-784-9050
  13. Records relating to the use or ownership of the vehicle bearing registration MA
      2MG242
  14. Financial records reflecting the receipt, deposit, spending, or use of cash,
      including but not limited to any ATM receipt, bank statement, ledger, handwritten
      notes, or gambling records.
  15. Items taken from Fairmont Food Market, (674 Truman Parkway, Boston, MA);
      Five Corners Market (161 Newbury Avenue, Quincy, MA); Milton Food Mart
      (133 Brook Road, Milton, MA), Mullaney's Market (203 W. Squantum St.,
      Quincy, MA), MVP Liquors (4339 Washington Street, Boston, MA), Terri's
      Market (12 Louise Road, Dedham, MA), Pit Stop (695 Truman Parkway, Hyde
      Park, MA), Everest Market (121 Standish Ave. Quincy, MA), Sam's Variety (125
      Billings Road, Quincy, MA), or Mini Mart, (7 Prospect Street, Woburn, MA),
      including but not limited to cash.
  16. Evidence of any visit to or purchase from Fairmont Food Market, (674 Truman
      Parkway, Boston, MA); Five Corners Market (161 Newbury Avenue, Quincy,
      MA); Milton Food Mart (133 Brook Road, Milton, MA), Mullaney's Market (203
      W. Squantum St., Quincy, MA), MVP Liquors (4339 Washington Street, Boston,
      MA), Terri's Market (12 Louise Road, Dedham, MA), Pit Stop (695 Truman
      Parkway, Hyde Park, MA), Everest Market (121 Standish Ave. Quincy, MA),
      Sam's Variety (125 Billings Road, Quincy, MA), or Mini Mart, (7 Prospect Street,
      Woburn, MA), including but not limited to receipts and electronic storage
      information.




                                     23
